DETAILED ACTION
Introduction
Claims 1 and 6-8 have been examined in this application. Claims 1 and 7 are amended. Claims 6 and 8 are as previously presented. Claims 4 and 10-12 are withdrawn. Claims 2, 3, 5, and 9 are cancelled. This is a non-final office action in response to the arguments and amendments and request for continued examination filed 7/6/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-222512 filed in Japan on 11/28/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 7/6/2022, have been fully considered.
Regarding the remarks pertaining to claim interpretation under 112(f) (presented on p. 6, ln. 5-7), the remarks are acknowledged and no remaining terms in the claims are interpreted as invoking 112(f).
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 6, ln. 8-11), the arguments and amendments are persuasive, and the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 6, ln. 12-15), the arguments and amendments are persuasive, and the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 6, ln. 16 – p. 10, ln. 23), the arguments are not persuasive. The arguments (p. 7, ln. 14-18) state that the references in combination do not teach or suggest “a parking space determination circuit that calculates a difference of the first parking angle and the second parking angle, and determines to use the first parking space or the second parking space based on the calculated difference of the first parking angle and the second parking angle.” However, the arguments then discuss aspects regarding contour points, and no reasoned arguments about the combination of references teaching the specific limitation in question have been provided. Thus, these arguments amount to a mere allegation of patentability and do not specifically point out how the language of the claims patentably distinguishes them from the references. The office maintains that the combination of references meets the limitation, as the reference DE102013103569A1 (Akiyama et al.) discloses the determination to use a first or second parking space based on correction amount (see Akiyama et al. [0060-0061]), and DE102016220637A1 (Lauber et al.) teaches a calculation of correction amount being a difference of a first parking angle and a second parking angle (see Lauber et al. [0058-0059], and see Claim Rejections - 103 for complete mapping and motivation to combine references). The arguments (p. 7, ln. 18-28) recite a case in which no contour point is detected in the second area 732, and states that this does not meet amended Claim 1, which recites performing the adjusting based on measurement of the surrounding area rather than by contour points. However, as demonstrated in the mapping of the claim and as recited in Akiyama et al. (see Figure 2, [0025, 0033]), the detection (or absence of) contour points in Akiyama et al. are the measurement of the surrounding area, using distance measuring sensors 20 and 21. The arguments (p. 8, ln. 13-19) further state that Akiyama et al. determines a distance as the amount of correction and therefore does not determine an amount of correction as a difference in angle. However, the office has not taken the position that Akiyama et al. discloses the determination of the difference in angle, and instead has relied upon Lauber et al. to teach this specific limitation. The arguments (p. 20-26) state that Lauber et al. does not teach the second parking angle based on the measurement, however Akiyama et al. was relied upon for this limitation. In other words, the arguments appear to attempt to disprove the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The arguments (p. 8, ln. 27 – p. 9, ln. 25) further state that Akiyama et al. teaches away from the feature regarding the predetermined value, citing paragraph [0030]. However, [0030] in Akiyama et al. does not detail the correction amount or predetermined value. Rather, [0060-0061] in Akiyama et al. was relied upon as disclosing the use of the first parking space (see [0060] proceeding to S30 without correction) “When the correction amount exceeds the threshold” and the use of the second parking space (see [0061] proceeding to S29 to correct the space) “If a correction amount is smaller than the threshold value at S28.” The combination with Lauber et al. (wherein a correction amount may be based on the difference in angle between two parking spaces) is therefore determined to render the claim obvious, and the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Publication DE102013103569A1 (Akiyama et al.) (English translation used for citations) in view of Publication DE102016220637A1 (Lauber et al.) (English translation used for citations).

Regarding Claim 1, Akiyama et al. discloses a parking support apparatus (see [0006] parking space detection device in a host vehicle) comprising:
a storage medium (see [0030] parking assist ECU including ROM and RAM) for storing information including parking positions and parking angles of a vehicle at a parking completion position (see [0030] the ECU performing processing (i.e. storing data representing) a position and angle/orientation of a parking space for automatic parking processing);
a first parking space setting circuit (see [0030] the ECU) that calculates a first parking space and a first parking angle of the vehicle at the parking completion position (see Figures 4, 5, [0034-0036], an initial “parking space 51” being determined having position (right-left width boundaries in the environment) and extending in a depth direction (orientation));
a vehicle surrounding sensor for measuring a surrounding area of the first parking space (see Figure 2, [0025, 0033] distance measuring sensors 20 and 21 for obtaining contour points in the area of the parking space);
a second parking space setting circuit (see [0030] the ECU) that calculates a second parking space and a second parking angle of the vehicle for the second parking space, by adjusting the first parking angle of the first parking space (see [0036-0038] to avoid problems, a correction processing to correct a position and angle of the parking space 51 (resulting in the second, corrected space)), based on measurement of the surrounding area of the first parking space by the vehicle surrounding sensor (see [0040] Figure 6 showing the correction processing, including [0056] correction processing in S26, based on [0041] detecting contour points in S12-S14);
a parking space determination circuit (see [0030] the ECU) that determines to use the first parking space or the second parking space (see [0060-0061] at S28 a correction amount is evaluated, and the flowchart proceeds to either S30 without correction of the parking space (determining to use the first (original) parking space, or to S29 where the parking space is corrected (i.e. the second space used)), wherein the parking space determination circuit determines to use the second parking space when the correction amount is equal to or less than a predetermined value (see [0061] for the correction amount smaller than the threshold, proceeding to S29 to correct and use the parking space (second space)), and determines to use the first parking space when the correction amount is more than the predetermined value (see [0060] When the correction amount exceeds the threshold (S28: No), progress is made to S30 without correction of the parking space, i.e. using the original (first) space); and
a parking route generation circuit (see [0030] the ECU) that generates a parking route to the first parking space or the second parking space (see [0030] performing the correction (i.e. determining either the first or second parking space) as part of automatic parking which [0035] includes calculating a path to the parking space).

As above, Akiyama et al. discloses calculating a correction amount (see [0060] the correction amount as a distance) and comparing it against a threshold to ensure that a second parking space does not have an excessive correction and incorrect angle (see [0060]).

Akiyama et al. does not explicitly recite the parking space determination circuit:
calculates a difference of the first parking angle and the second parking angle, and determines to use the first parking space or the second parking space based on the calculated difference, wherein the parking space determination circuit determines to use the second parking space when the difference between the first parking angle and the second parking angle is equal to or less than a predetermined value, and determines to use the first parking space when the difference between the first parking angle and the second parking angle is more than the predetermined value.

However, Lauber et al. teaches a device to evaluate candidate parking spaces (see [0011] control unit determining a parking target [0031] including parking target candidates with rotation data) which:
calculates a difference of the first parking angle and the second parking angle as a correction amount (see [0058-0059] a cost value for a parking candidate can be calculated as one quality criteria, which may be deviation from an optimal orientation, i.e. difference between some first orientation of a candidate and some second orientation determined to be optimal is the amount of correction between the two orientations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the correction amount evaluation of Akiyama et al. (which is disclosed to prevent an excessive correction in angle per Akiyama et al. [0060]) to be replaced with or to further include a difference in angle, as taught by Lauber et al., resulting in a calculation of angle difference (as taught by Lauber et al.) and subsequent determination of the parking space, by comparison against a correction threshold (as was disclosed in Akiyama et al.), with the motivation of increasing the robustness and accuracy of the system and optimizing parking accuracy and ease of use by allowing intuitive selection of parking target candidates (see Lauber et al. [0008, 0034]).

Regarding Claim 6, Akiyama et al. discloses the parking support apparatus according to claim 1, further comprising:
a vehicle behavior acquisition circuit (see [0030] the ECU) that acquires behavior information of the vehicle (see [0041] acquiring information such as vehicle speed, direction, and steering angle);
and a surrounding area map generation circuit that generates a surrounding area map around the vehicle (see [0041-0044], Figures 7, 8, generating the contour points in their positions in the environment (i.e. a map)) by using obstacle detection information (see [0041-0042] using the contour points from distance measurement sensors, which can acquire obstacles such as parked vehicles), which is acquired by detecting an obstacle around the vehicle by using a camera or a sonar as the vehicle surrounding sensor (see [0041] using distance measurement sensor, which [0025] can be ultrasonic (sonar using ultrasonic frequencies)), and
the behavior information acquired by the vehicle behavior acquisition circuit (see [0041-0042] the plotting of the contour points using the vehicle behavior information and previously stored position data regarding the position of the sensors on the vehicle), wherein:
the first parking space setting circuit sets the first parking space by using the surrounding area map and the behavior information (see [0041-0044] using the map as determined by the behavior information to set the first parking space 51 before [0038, 0045] correction of parking space 51 by correction processing).

Regarding Claim 7, Akiyama et al. discloses the parking support apparatus according to claim 6, wherein the first parking space setting circuit sets the parking angle in the first parking space based on the behavior information (see [0041-0044] the setting of the original parking space 51 ([0061] before correction) using the behavior information and ([0034, 0061]) the space 51 having an angle/orientation).

Regarding Claim 8, Akiyama et al. discloses the parking support apparatus according to claim 6, wherein the second parking space setting circuit calculates a parking angle in the second parking space (see [0038] the correction of the angle to obtain the corrected angle (parking angle in the second parking space)) based on obstacle information and sets the calculated parking angle as the second parking angle of the second parking space (see Figure 6, [0056] correction processing relies on the contour points, which (Figures 7, 8) are obstacle information of parked vehicles).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619